Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145750                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  In re Application of The Detroit Edison Company                                                          David F. Viviano,
  to Increase Rates                                                                                                    Justices

  _________________________________________
  ASSOCIATION OF BUSINESSES ADVOCATING
  TARIFF EQUITY,
            Appellant,
  v                                                                  SC: 145750
                                                                     COA: 302110
                                                                     MPSC No: 00-016384
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee,
  and
  THE DETROIT EDISON COMPANY,
             Petitioner-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the Court of Appeals erred in concluding that MCL 460.6a(1) is
  subject to “reasonable but differing interpretations” and therefore ambiguous, see Mayor
  of Lansing v Public Service Comm, 470 Mich 154, 166 (2004) (ambiguity arises where a
  provision of the law “‘irreconcilably conflict[s]’ with another provision . . . or where it is
  equally susceptible to more than a single meaning”), citing Klapp v United Ins Group
  Agency, 468 Mich 459, 467 (2003); and (2) whether MCL 460.6a(1) requires that a
  refund to primary customers required after a utility implements increased rates or charges
  under that subsection be allocated to each primary customer that was over-charged on the
  basis of the amount paid by each primary customer.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 29, 2013                      _________________________________________
           d0326                                                                Clerk